
	
		II
		110th CONGRESS
		1st Session
		S. 304
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish a commission to develop
		  legislation designed to reform tax policy and entitlement benefit programs and
		  to ensure a sound fiscal future for the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America's Future Economy
			 Commission Act or SAFE Commission Act.
		2.EstablishmentThere is established a commission to be
			 known as the Securing America’s Future Economy Commission
			 (hereinafter in this Act referred to as the Commission).
		3.Duties of commission
			(a)Mandatory legislation development
				(1)Issues to addressThe Commission shall examine the long-term
			 fiscal challenges facing the United States and develop legislation designed to
			 address the following issues:
					(A)The unsustainable imbalance between
			 long-term Federal spending commitments and projected revenues.
					(B)Increasing net national savings to provide
			 for domestic investment and economic growth.
					(C)The implications of foreign ownership of
			 debt instruments issued by the United States Government.
					(D)Improving the budget process to place
			 greater emphasis on long-term fiscal issues.
					(2)Policy solutionsLegislation developed to address the issues
			 described in paragraph (1) may include the following:
					(A)Reforms that limit the growth of
			 entitlement spending to ensure that the programs are fiscally
			 sustainable.
					(B)Reforms that strengthen the safety net
			 functions of entitlement programs.
					(C)Reforms that make United States tax laws
			 more efficient and more conducive to encouraging economic growth.
					(D)Incentives to increase private
			 savings.
					(E)Any other reforms designed to address the
			 issues described in paragraph (1).
					(b)Optional development of cost estimate
			 alternativesThe Commission
			 shall by an affirmative vote of 5 members develop not more than 2 methods for
			 estimating the cost of legislation as an alternative to the method currently
			 used by the Congressional Budget Office. Any such alternative method
			 must—
				(1)be designed to address any shortcomings in
			 the method currently used with regard to estimating the positive economic
			 effects of legislation; and
				(2)consider the use of automatic stabilizers
			 or triggers to enforce spending and revenue targets, in the event that policies
			 based on the alternative method fail to achieve targets for outlays and
			 revenues.
				(c)LimitationAny alternative method developed pursuant
			 to subsection (b) shall generally comply with subsections (b), (c), and (d) of
			 section 14.
			4.Initial town-hall style public
			 hearings
			(a)In generalThe Commission shall hold at least 1
			 town-hall style public hearing within each Federal Reserve district, and shall,
			 to the extent feasible, ensure that there is broad public participation in the
			 hearings.
			(b)Hearing
			 formatDuring each hearing,
			 the Commission shall present to the public, and generate comments and
			 suggestions regarding, the issues described in section 3, policies designed to
			 address those issues, and tradeoffs between such policies.
			5.ReportThe Commission shall, not later than 1 year
			 after the date of enactment of this Act, submit a report to Congress and the
			 President containing the following:
			(1)A detailed description of the long-term
			 fiscal problems faced by the United States.
			(2)A list of policy options for addressing
			 those problems.
			(3)A summary of comments and suggestions
			 generated from the town-hall style public hearings.
			(4)A detailed statement of any findings of the
			 Commission as to public preferences regarding the issues, policies, and
			 tradeoffs presented in the town-hall style public hearings.
			(5)Criteria for the legislative proposal to be
			 developed by the Commission.
			(6)A detailed description of the other
			 activities of the Commission.
			6.Legislative proposal
			(a)In generalNot later than 60 days after the date the
			 report is submitted under section 5 and by a vote of 3/4
			 of the members, the Commission shall submit a legislative proposal to Congress
			 and the President designed to address the issues described in section 3.
			(b)Proposal requirementsThe proposal shall, to the extent feasible,
			 be designed to—
				(1)achieve generational equity and long-term
			 economic stability;
				(2)address the comments and suggestions of the
			 public; and
				(3)meet the criteria set forth in the
			 Commission report.
				(c)Inclusion of cost estimateThe Commission shall submit with the
			 proposal—
				(1)a long-term CBO cost estimate prepared
			 under section 14 for the proposal; and
				(2)if an alternative cost estimate method is
			 developed by the Commission, a 50-year cost estimate using such method.
				7.Membership and meetings
			(a)In generalThe Commission shall be composed of 16
			 voting members appointed pursuant to paragraph (1) and 2 nonvoting members
			 described in paragraph (2).
				(1)Voting
			 MembersThe Commission shall
			 be composed of 16 voting members of whom—
					(A)one shall be the Director of the Office of
			 Management and Budget;
					(B)one shall be the Secretary of the
			 Treasury;
					(C)four shall be appointed by the Majority
			 Leader of the Senate;
					(D)three shall be appointed by the Minority
			 Leader of the Senate;
					(E)four shall be appointed by the Speaker of
			 the House of Representatives; and
					(F)three shall be appointed by the Minority
			 Leader of the House of Representatives.
					(2)Nonvoting membersThe Comptroller General of the United
			 States and the Director of the Congressional Budget Office shall each be
			 nonvoting members of the Commission and shall advise and assist at the request
			 of the Commission.
				(3)Co-ChairpersonsThe President shall designate 2
			 Co-Chairpersons of the Commission from among the members appointed under
			 paragraph (1), one of whom shall be a Republican and one of whom shall be a
			 Democrat.
				(b)Limitation as to Members of
			 Congress
				(1)Four Members of Congress on the
			 CommissionEach appointing
			 authority described in subsection (a)(1) who is a Member of Congress shall
			 appoint 1 Member of Congress to the Commission but may not appoint more than 1
			 Member of Congress to the Commission.
				(2)Continuation of voting
			 membershipIn the case of an
			 individual appointed pursuant to subsection (a)(1) who was appointed as a
			 Member of Congress under paragraph (1), if such individual is no longer a
			 Member of Congress they shall no longer be eligible to serve on the Commission.
			 Such individual shall be removed from the Commission and replaced in accordance
			 with subsection (d)(2).
				(c)Date for original appointmentThe appointing authorities described in
			 subsection (a)(1) shall appoint the initial members of the Commission not later
			 than 30 days after the date of enactment of this Act.
			(d)Terms
				(1)In generalThe term of each member is for the life of
			 the Commission.
				(2)VacanciesA vacancy in the Commission shall be filled
			 not later than 30 days after the date on which the vacancy occurs and in the
			 manner in which the original appointment was made.
				(e)Pay and Reimbursement
				(1)No compensation for members of
			 commissionExcept as provided
			 in paragraph (2), a member of the Commission may not receive pay, allowances,
			 or benefits by reason of their service on the Commission.
				(2)Travel ExpensesEach member shall receive travel expenses,
			 including per diem in lieu of subsistence under subchapter I of chapter 57 of
			 title 5, United States Code.
				(f)MeetingsThe Commission shall meet upon the call of
			 the Co-Chairpersons or a majority of its voting members.
			(g)QuorumSix voting members of the Commission shall
			 constitute a quorum, but a lesser number may hold hearings.
			8.Director and staff of commission
			(a)Director
				(1)In generalSubject to subsection (c) and to the extent
			 provided in advance in appropriation Acts, the Commission shall appoint and fix
			 the pay of a director.
				(2)DutiesThe director of the Commission shall be
			 responsible for the administration and coordination of the duties of the
			 Commission and shall perform other such duties as the Commission may
			 require.
				(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the director may appoint and fix the pay of additional
			 personnel.
			(c)Applicability of certain civil service
			 lawsThe director and staff
			 of the Commission may be appointed without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and may
			 be paid without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates, except that pay fixed under subsection (a) may not exceed $150,000 per
			 year and pay fixed under subsection (b) may not exceed a rate equal to the
			 daily equivalent of the annual rate of basic pay for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
			(d)DetaileesAny Federal Government employee may be
			 detailed to the Commission without reimbursement from the Commission, and such
			 detailee shall retain the rights, status, and privileges of their regular
			 employment without interruption.
			(e)Experts and consultants
				(1)In generalSubject to paragraph (2), in accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				(2)Exclusion of lobbyists and agents of
			 foreign governmentsIn no
			 case may any individual who is a registered lobbyist or an agent of a foreign
			 government serve as an expert or a consultant under this subsection.
				(f)ResourcesThe Commission shall have reasonable access
			 to materials, resources, statistical data, and other information the Commission
			 determines to be necessary to carry out its duties from the Commissioner of the
			 Social Security Administration, the Administrator of the Centers for Medicare
			 & Medicaid Services, the Secretary of the Treasury, and other agencies and
			 representatives of the executive and legislative branches of the Federal
			 Government. The Co-Chairpersons shall make requests for such access in writing
			 when necessary.
			9.Powers of commission
			(a)Hearings and evidenceThe Commission may, for the purpose of
			 carrying out this Act, hold such hearings in addition to the town-hall style
			 public hearings, sit and act at such times and places, take such testimony, and
			 receive such evidence as the Commission considers appropriate. The Commission
			 may administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of members and agentsAny member or agent of the Commission may,
			 if authorized by the Commission, take any action which the Commission is
			 authorized to take under this section.
			(c)MailsThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the United States.
			(d)Administrative support
			 servicesUpon the request of
			 the Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract authorityTo the extent provided in advance in
			 appropriation Acts, the Commission may enter into contracts to enable the
			 Commission to discharge its duties under this Act.
			(f)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property.
			10.TerminationThe Commission shall terminate on the date
			 that is the earlier of—
			(1)60 days after the Commission submits its
			 legislative proposal; or
			(2)the date on which the Comptroller General
			 of the United States determines and publishes in the Federal Register a
			 statement that new legislation has been enacted that is estimated to reduce the
			 fiscal gap by—
				(A)1 percent of gross domestic product,
			 measured over the 20-year period beginning with the first fiscal year after the
			 enactment of such legislation; and
				(B)2 percent of gross domestic product,
			 measured over the 50-year period beginning with the first fiscal year after the
			 enactment of such legislation.
				11. Alternative legislative proposal of the
			 PresidentThe President may,
			 not later than 90 calendar days after the Commission submits its legislative
			 proposal, submit to Congress an alternative to the legislative proposal
			 submitted by the Commission.
		12.Alternative legislative proposals
			(a)From the Committee on the
			 BudgetThe Committee on the
			 Budget of either House may, in consultation with the relevant committees of
			 their respective House and not later than 90 calendar days after the Commission
			 submits its legislative proposal, have published in the Congressional Record an
			 alternative to the legislative proposal submitted by the Commission.
			(b)From ranking memberThe ranking minority member of the
			 Committee on the Budget of either House may, not later than 90 calendar days
			 after the Commission submits its legislative proposal, have published in the
			 Congressional Record an alternative to the legislative proposal submitted by
			 the Commission.
			13.Consideration of legislation
			(a)IntroductionNot later than the fifth legislative day
			 after the Commission submits its legislative proposal, the majority leader of
			 each House or the majority leader’s designee shall introduce (by request) the
			 legislation submitted by the Commission.
			(b)In the House of Representatives
				(1)Privileged considerationIn the House of Representatives, the
			 legislation shall be reported to the Committee on the Budget, which shall
			 report the bill without substantive revision. If the Committee on the Budget
			 has not reported the legislation before the expiration of the 90-day period
			 described in section 12, then—
					(A)that committee shall be discharged from
			 consideration of the legislation;
					(B)the legislation shall be placed on the
			 appropriate calendar; and
					(C)a motion to proceed to the consideration of
			 the legislation shall be highly privileged and shall not be debatable, and a
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
					(2)ConsiderationTo the extent not inconsistent with this
			 Act, consideration of such legislation shall be pursuant to the procedures set
			 forth in paragraphs (2), (5), and (6) of section 305(a) of the Congressional
			 Budget Act of 1974.
				(3)Amendments limited
					(A)In generalExcept as provided in subparagraph (B), an
			 amendment to the legislation may not be offered in the House of
			 Representatives.
					(B)Permitted amendments(i)Any Member may offer, as an amendment in
			 the nature of a substitute, the alternative legislative proposal submitted by
			 the President.
						(ii)The chairman of the House Committee on the
			 Budget may offer, as an amendment in the nature of a substitute, the
			 alternative legislative proposal published in the Congressional Record by the
			 House Committee on the Budget.
						(iii)The ranking minority member of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member
						(C)Point of order
						(i)In generalAn amendment offered under subparagraph (B)
			 is subject to a point of order if—
							(I)the amendment is not accompanied by a
			 long-term CBO cost estimate of the amendment or a long-term revenue estimate of
			 the amendment by the Joint Committee of Taxation (including the information
			 described in section 14); or
							(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
							(ii)Baseline calculationFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 14(d).
						(iii)Waiver of point of orderA point of order raised in accordance with
			 clause (i) may only be waived or suspended in the House of Representatives by a
			 resolution devoted solely to the subject of waiving that point of order.
						(D)Multiple amendmentsIf more than one amendment is offered under
			 this paragraph, then each amendment shall be considered separately, and the
			 amendment receiving both a majority and the highest number of votes shall be
			 the amendment adopted.
					(4)Transmittal to the SenateIf legislation passes the House pursuant to
			 this subsection, the Clerk of the House of Representatives shall cause the
			 legislation to be engrossed, certified, and transmitted to the Senate within
			 one calendar day of the day on which the legislation is passed. The legislation
			 shall be referred to the Senate Committee on the Budget.
				(c)In the Senate
				(1)Automatic discharge of senate budget
			 committeeIf the Senate
			 Committee on the Budget has not reported the legislation before the expiration
			 of the 90-day period described in section 12, then—
					(A)the committee shall be discharged from
			 consideration of the legislation; and
					(B)a motion to proceed to the consideration of
			 the legislation is highly privileged and is not debatable.
					(2)ConsiderationTo the extent not inconsistent with this
			 Act, consideration of such legislation shall be pursuant to the procedures set
			 forth in paragraphs (1),(2), (5), and (6) of section 305(b) of the
			 Congressional Budget Act of 1974.
				(3)Amendments limited
					(A)In generalExcept as provided in subparagraph (B), an
			 amendment to the legislation may not be offered in the Senate.
					(B)Permitted amendments(i)Any Member may offer, as an amendment in
			 the nature of a substitute, the alternative legislative proposal submitted by
			 the President.
						(ii)The chairman of the Senate Committee on the
			 Budget may offer, as an amendment in the nature of a substitute, the
			 alternative legislative proposal published in the Congressional Record by the
			 Senate Committee on the Budget.
						(iii)The ranking minority member of the Senate
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member.
						(C)Point of order
						(i)In generalAn amendment offered under subparagraph (B)
			 is subject to a point of order if—
							(I)the amendment is not accompanied by a
			 long-term CBO cost estimate of the amendment or a long-term revenue estimate of
			 the amendment by the Joint Committee of Taxation (including the information
			 described in section 14); or
							(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
							(ii)Baseline calculationFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 14(d).
						(iii)Waiver of point of orderA point of order raised in accordance with
			 clause (i) may only be waived or suspended in the Senate by an affirmative vote
			 of 3/5 of the Members duly chosen and sworn.
						(D)Multiple amendmentsIf more than one amendment is offered under
			 this paragraph, then each amendment shall be considered separately, and the
			 amendment receiving both a majority and the highest number of votes shall be
			 the amendment adopted.
					(d)Prohibition on Concurrent Consideration of
			 Other Budget-Related Legislation
				(1)Prohibition on Concurrent Consideration of
			 Other Budget-Related Legislation
					(A)In generalSubject to paragraph (2), until a bill or
			 joint resolution considered pursuant to the procedures of this section or a
			 conference report thereon has been enrolled and presented to the President of
			 the United States, it shall not be in order in either the House of
			 Representatives or the Senate to consider any bill or joint resolution,
			 amendment or motion thereto, or conference report thereon that—
						(i)provides new budget authority for any
			 fiscal year;
						(ii)provides for an increase in outlays for any
			 fiscal year;
						(iii)provides a decrease in revenues during any
			 fiscal year; or
						(iv)provides an increase in the public debt
			 limit to become effective during any fiscal year.
						(B)Application of prohibitionClauses (i) through (iv) of subparagraph
			 (A) shall be applied on a provision-by-provision basis.
					(2)ExceptionsParagraph (1) shall not apply to
			 any—
					(A)measure under consideration prior to the
			 introduction, in either House, of a bill or joint resolution considered
			 pursuant to the procedures of this section;
					(B)measure considered after a bill or joint
			 resolution considered pursuant to the procedures of this section has been
			 defeated in either House; or
					(C)general appropriation bill or amendment
			 thereto, but only to the extent of discretionary new budget authority provided
			 for the budget year or for the first or second fiscal year after the budget
			 year.
					(3)Waivers
					(A)House of RepresentativesIn the House of Representatives, if a
			 special rule is considered that would waive points of order pursuant to
			 paragraph (1), a motion to strike the provision waiving such points of order
			 shall be in order.
					(B)SenateIn the Senate, a point of order properly
			 raised pursuant to paragraph (1) shall be waived only by an affirmative vote of
			 2/3 of the Members duly chosen and sworn.
					(e)Application of Congressional Budget
			 ActTo the extent that they
			 are relevant and not inconsistent with this Act, the provisions of title III of
			 the Congressional Budget Act of 1974 shall apply in the House of
			 Representatives and the Senate to any bill or joint resolution, any amendment
			 thereto, and any conference report thereon that is considered pursuant to this
			 section.
			(f)Rules of the senate and the house of
			 representativesThis section
			 is enacted by Congress—
				(1)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a bill introduced
			 pursuant to this section, and it supersedes other rules only to the extent that
			 it is inconsistent with such rules; and
				(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
				14.Long-term CBO cost estimate
			(a)Preparation and submissionWhen the Commission, the President, or the
			 Chairman or ranking minority member of the Committee on the Budget of either
			 House submits a written request to the Director of the Congressional Budget
			 Office for a long-term cost estimate by the Congressional Budget Office
			 (referred to in this Act as a long-term CBO cost estimate) of
			 legislation proposed under this Act or an amendment referred to in section
			 13(b)(3)(B) or section 13(c)(3)(B), the Director shall prepare the estimate and
			 have it published in the Congressional Record as expeditiously as
			 possible.
			(b)ContentA long-term CBO cost estimate shall
			 include—
				(1)an estimate of the cost of each provision
			 (if practicable) or group of provisions of the legislation or amendment for the
			 first fiscal year it would take effect and for each of the 49 fiscal years
			 thereafter; and
				(2)a statement of any estimated future costs
			 not reflected by the estimate described in paragraph (1).
				(c)FormTo the extent that a long-term CBO cost
			 estimate presented in dollars is impracticable, the Director of the
			 Congressional Budget Office may instead present the estimate in terms of
			 percentages of gross domestic product, with rounding to the nearest
			 1/10 of 1 percent of gross domestic product.
			(d)Limitations on Discretionary
			 SpendingA long-term CBO cost
			 estimate shall only consider the effects of provisions affecting revenues and
			 direct spending (as defined by the Balanced Budget and Emergency Deficit
			 Control Act of 1985), and shall not assume that any changes in outlays will
			 result from limitations on, or reductions in, annual appropriations.
			
